Citation Nr: 0028999	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  00-14 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of prostate 
cancer, claimed as secondary to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Cynthia  A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from May to September 
1952 in the U.S. Army, and from January 1954 to July 1957 in 
the U.S. Air Force.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs Regional 
Office (VARO), which denied service connection for residuals 
of prostate cancer based on exposure to ionizing radiation.


REMAND

The appellant seeks service connection for residuals of 
prostate cancer.  He claims that he developed prostate 
cancer, which required a radical prostectomy, due to exposure 
to ionizing radiation during his military service in Okinawa, 
Japan.  The appellant testified at a hearing in Atlanta, 
Georgia, before the undersigned, in September 2000 that he 
was possibly exposed to ionizing radiation while stationed in 
Okinawa, Japan.  He reported that he was issued a "film 
badge" to be worn at all times to detect exposure to 
radiation.  The appellant argued that he believed he was 
exposed to radiation while in Okinawa because he had been 
issued the film badge even though he was never told he had 
been exposed to radiation.  He stated that he returned the 
film badge at the end of his tour and was unaware as to 
whether it had been tested or showed signs of exposure to 
radiation.  He testified that he believes he developed 
prostate cancer post service because of exposure to radiation 
during his tour of duty in Okinawa.  He submitted a recent 
statement from a fellow serviceman, who was stationed with 
him in Okinawa, to the effect that they had been issued film 
badge during their tour in Okinawa to detect exposure to 
ionizing radiation.

Post service medical records confirm that the appellant was 
treated for prostate cancer in March 1995.  Service records 
confirm that the appellant served with the U.S. Air Force 
(USAF) in Okinawa from February 1955 to July 1956.  However, 
in response to an inquiry from VARO, the National Personnel 
Records Center indicated in September 1998 that "film 
badge" data was not found.  In response to VARO's request 
for information on the appellants' radiation dosage, the USAF 
Radiation Protection Division indicated in September 1999 
that they queried the USAF Master Radiation Exposure Registry 
for the appellant and researched all other information 
available to them for records of occupational radiation 
exposure monitoring, but found "no external or internal 
exposure data.".  It was noted that early exposure records 
may be maintained in the individual's military health record.

The Board observes that service medical records are not 
associated with the claims folder.  As the USAF Radiation 
Protection Division reported that records of occupational 
radiation exposure may be maintained with the military health 
records, the Board believes that these records must be 
located and associated with the claims folder before 
consideration of the claim.  Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).

We note that Section 3.311, title 38 of the Code of Federal 
Regulations, was promulgated pursuant to the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act, Pub.L. No. 
98-542, 98 Stat. 2725 (1984) ("the Radiation Compensation 
Act"), which "was enacted in response to concerns that 
veterans who were exposed to . . . ionizing radiation during 
their service were having difficulty supporting their claims 
for compensation."  Ramey v. Gober, 120 F.3d 1239, 1241-42 
(Fed. Cir. 1997), cert. denied, __U.S.__ (March 2, 1998); see 
also 130 Cong. Rec. 13,147-49 (1984).  Section 3.311 provides 
that "[i]n all claims in which it is established that a 
radiogenic disease first became manifest after service. . . , 
and it is contended the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose or doses."  38 
C.F.R. § 3.311(a)(1) (1999).  Subsection (a)(2)(iii) 
instructs that in claims, other than those involving 
atmospheric nuclear testing and occupation of Hiroshima and 
Nagasaki, "a request will be made for any available records 
concerning the veteran's exposure to radiation.  These 
records normally include but may not be limited to the 
veteran's Record of Occupational Exposure to Ionizing 
Radiation (DD From 1141), if maintained, service medical 
records, and other records which may contain information 
pertaining to the veteran's radiation dose in service.  All 
such records will be forwarded to the Under Secretary for 
Heath, who will be responsible for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies."

Thus, in claims for service connection involving exposure to 
radiation, the Secretary has established a procedure through 
which VA undertakes to determine the degree, if any, of 
radiation exposure.  Once it is determined that:

(i) A veteran was exposed to ionizing radiation. . . . ;

(ii) The veteran subsequently developed a radiogenic 
disease; and 

(iii) Such disease first became manifest within the 
period specified in paragraph (b)(5) of this section; 
the claim will then "be referred . . . for further 
consideration in accordance with paragraph (c) of this 
section."

38 C.F.R. § 3.311(b)(1).

The United States Court of Appeals for the Federal Circuit 
discussed the chronological obligations incumbent upon the 
Secretary under section 3.311 in Ramey, supra.  Therein, the 
Federal Circuit stated the following:

Section 3.311, which the agency promulgated following 
the enactment of the Radiation Compensation Act, 
establishes a procedure for dealing with claims brought 
by radiation-exposed veterans or their survivors.  When 
it is determined that a veteran was exposed to ionizing 
radiation during service and developed a radiogenic 
disease within a specified period after exposure, the 
regulation provides that the claim will be referred to 
the DVA's Under Secretary for Benefits.  See 38 C.F.R. § 
3.311( b)(1).

Ramey, 120 F.3d at 1244 (emphasis added).  Thus, it appears 
that a preliminary assessment of exposure to radiation is 
required before the claim will "be referred . . for further 
consideration."  Under 38 C.F.R. § 3.311(b), prostate cancer 
is considered a "radiogenic disease,"  38 C.F.R. § 
3.311(b)(2)(xxiii) (1999).  Furthermore, the appellant's 
exposure to ionizing radiation cannot be ruled out because 
his service medical records are not currently associated with 
the claims folder.  These records may contain his film badge 
or other evidence of occupational exposure to ionizing 
radiation.

Accordingly, REMAND is necessary to obtain the appellant's 
service medical records and any other evidence deemed 
relevant by VARO.  Thereafter VARO must determine whether or 
not the claim passes the initial threshold requirement of 
establishing the appellant's exposure to radiation.  If it is 
determined that the appellant was exposed to ionizing 
radiation, the claim must be forwarded to the Under Secretary 
for Benefits for consideration and preparation of a dose 
estimate.

1.  VARO should obtain the appellant's 
service medical records through official 
channels, and any other evidence deemed 
relevant by VARO.  All attempts to obtain 
these records should be documented and 
associated with the claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, VARO must determine whether or 
not the claim passes the initial 
threshold requirement of establishing the 
appellant's exposure to radiation based 
on all the evidence of record.  If it is 
determined that the appellant was exposed 
to ionizing radiation, the claim must be 
forwarded to the Under Secretary for 
Benefits for consideration and 
preparation of dose estimate.

3.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

4.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C.P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


